Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
Claims 1-25 and 28 are cancelled.  Claims 49 is new.  Claims 26, 27, and 29-49 are pending.  Claims 38 and 40-45 are withdrawn.  Claims 26, 27, 29-37, 39, and 46-49 are examined herein.
Applicant's arguments with respect to the 102 and 103 rejections of the last Office action have been fully considered but found not persuasive.  The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
With respect to the restriction requirement the Applicant generally argues that MPEP 803(I) was not satisfied with respect to burden.  This is not appropriate, as the instant application was a national stage entry and unity of invention, not burden, is the appropriate metric.
The amendments to the claims have precipitated new issues, the following new objection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 29-36, 39, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLack (US 6,277,402 B1; of record).
While there is a restriction of record, for the sake of compact prosecution, the Examiner has included this relevant rejection.  This does not state or imply that the restriction has changed.
DeLack discloses the treatment of multiple sclerosis (see, for example, the title, the abstract, and the whole document; related to instant claims 29-31) comprising the administration of compounds such as caffeine (see, for example, EXAMPLE ONE at column 6; related to instant claim 35) in a solution (related to claim 48) in an amount of 200 mg (i.e. a therapeutically effective amount).
DeLack further discloses that the patient treated was in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression (i.e. demyelinating events and/or conditions; see, for example, EXAMPLE ONE at column 6).  Thus, the administration of DeLack would have necessarily taken place within 30 days from a demyelinating event in the CNS.
Thus, DeLack anticipates every active step of the instant claims and also anticipates the instantly claimed patient population; the limitations drawn to the resultant therapeutic effects would have necessarily followed.  
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDAC1 and/or HDAC2 in cells selected from Schwann cells, oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, and the application to the identical patient population, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product in the same application.

Response to Arguments
The Applicant argues “DeLack et al. are concerned with patients suffering from chronic progressive MS … DeLack et al. are concerned with patients suffering from chronic progressive MS … Importantly, in the chronic-progressive phase of MS, distinctive attacks (called "relapses"), which are characteristic of the remitting-relapsing phase, no longer occur … Consequently, DeLack et al. cannot disclose an administration within 30 days, and much less 15 days, from an attack to the CNS. This is true for the reason that distinctive attacks as well as remyelination no longer occur in the chronic-progressive phase which DeLack et al. is concerned with.”
This is not found persuasive.  The instant claims are not as limited as argued by the Applicant, for example the claims are not limited to only measurable lesions.  Under broadest reasonable interpretation, a demyelinating event in a nerve cell can be met by any demyelinating event, and the demyelination during the progression of late stage multiple sclerosis is known to be continuous.  For example, Lassmann (Lassmann H., (2019) Pathogenic Mechanisms Associated With Different Clinical Courses of Multiple Sclerosis. Front. Immunol. 9:3116. doi: 10.3389/fimmu.2018.03116) evidences that progressive MS has active demyelination and neurodegeneration (see, for example, Figure 2 and the whole document).
The Applicant argues “caffeine, administered as an inhibitor of phosphodiesterase by DeLack et al. (see Abstract), was not known as an activator HDAC, as required by present claim 26”.
This is not found persuasive.  As stated in the prior Office action, the property which is being argued is an inherent property of the claimed composition, which was used in the cited prior art.  The argued properties of the prior art composition would have necessarily been present.
The Applicant argues “The above conclusion also means that further features of present claim 26, such as "increasing and/or promoting myelination," "an activator of histone deacetylase (HDAC 1 or 2) enzymatic activity and/or expression," and "for promoting remyelination and/or preventing demyelination" are not anticipated in view of DeLack et al.”
This is not found persuasive.  As stated in the prior Office action, the argued limitations would have necessarily resulted from the claimed composition being used on the claimed patient population.  The only way that the prior art administration of the claimed composition to the claimed patient population could not result ion the claimed result would be if the instant claims were not enabled, which is presumably not what the Applicant is trying to argue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 27, 29-37, 39, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over DeLack (US 6,277,402 B1; of record).
Instant claim 49 refers to “myelin sheets”, however as described below in the new objection this is being interpreted as “myelin sheath”.
The instant claims are generally drawn to the treatment of multiple sclerosis (related to claims 29-31) including relapse remitting (related to claim 49) comprising administering a therapeutically effective amount of theophylline (related to claims 36 and 37) in a pharmaceutically acceptable carrier (related to claim 48) administered within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition (related to claim 47) and/or administered at the earliest 5 days after occurrence of the lesion in the PNS (related to claim 46).
DeLack discloses the treatment of multiple sclerosis (see, for example, the title, the abstract, and the whole document; related to instant claims 29-31) comprising the administration of methylxanthine agents (see, for example, claim 4), including theophylline (see, for example, claim 5).  DeLack teaches that the dose of the methylxanthine agent can be in the range of 600-2500 mg qd (i.e. more than 100 mg per day; i.e. a therapeutic dose; see, for example, column 13) and exemplifies a single dose of 200 mg of methylxanthine agent in a patient (see, for example, EXAMPLE ONE at column 6) in a solution (related to claim 48) in a solution (i.e. in a pharmaceutically acceptable carrier; related to claim 48).
DeLack further discloses that the patient treated was in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression (i.e. demyelinating events and/or conditions; see, for example, EXAMPLE ONE at column 6).  Thus, the administration of DeLack would have necessarily taken place within 30 days from a demyelinating event in the CNS.
DeLack teaches that multiple sclerosis is characterized by at least two general types, remissive-relapsive (i.e. relapse remitting) and chronic-progressive (see, for example, column 1 lines 28-34) and teaches that the treatments therein are useful for both (see, for example, column 2 lines 46-58).  DeLack also teaches that in multiple sclerosis it was known and understood that the myelin sheath is attacked by the immune system, resulting in destruction of the myelin (see, for example, column 1 lines 35-48; related to instant claim 49).
DeLack does not specifically disclose the treatment of multiple sclerosis with theophylline administered within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition and/or administered at the earliest 5 days after occurrence of the lesion in the PNS.
It would have been obvious to one of ordinary skill in the art to treat of multiple sclerosis with theophylline in the claimed timeline because the prior art teaches all of the claimed elements.
One of ordinary skill would have been motivated to treat multiple sclerosis with theophylline because DeLack discloses said treatment with methylxanthine agents, and teaches that theophylline is a preferred species.  One of ordinary skill would have applied the teachings in DeLack and would have treated multiple sclerosis with theophylline, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat a patient with relapsing-remitting multiple sclerosis because DeLack clearly teaches that the disclosed treatments would have been useful for just such an occasion.  One of ordinary skill would have applied the teachings of DeLack, including the treatment of relapsing-remitting multiple sclerosis, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition, and/or administered at the earliest 5 days after occurrence of the lesion in the PNS because DeLack teaches the successful treatment of patients in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression.  Thus, DeLack teaches the treatment of a patient that had continuous progression and demyelinating events/conditions.  Therefore, DeLack teaches the treatment of a patient at essentially all ranges of timings between demyelinating events/conditions.  One of ordinary skill would have applied the teaching of DeLack, and would have treated patients with multiple sclerosis, including the instantly claimed time regimes, and would have done so with a reasonable expectation of success.
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDAC1 and/or HDAC2 in cells selected from Schwann cells, oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, and the application to the identical patient population, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product in the same application.

Response to Arguments
The Applicant argues “The above discussion of current treatments of multiple sclerosis shows that the common denominator of these treatments is the immunosuppressant, anti-inflammatory or immunomodulatory effect of these treatments, and not their anti-viral effect, which is how DeLack et al. explained the effectiveness of interferon. Applicant emphasizes that, in contrast to DeLack et al., the invention of instant claims is not contrary to the currently established treatments and medicinal consensus. Moreover, several treatments mentioned in claims 40-42 are also contained in the document "Disease-Modifying Therapies for MS" submitted herewith.”
This is not germane, what is germane is whether or not the teachings of the prior art would have made it obvious to treat the instant patient population with the instant composition, and based on the disclosures therein it is clearly obvious that just such a treatment was contemplated.  The only missing information is the timing, which is a result effective variable.
The Applicant argues “In contrast to the above, the presently claimed invention is based on the surprising finding that, theophylline, an HDAC 1 or 2 activator, is suitable to favor remyelination by a mode of action that is different from the anti-inflammatory effect of current treatments and can therefore be used in a synergistic manner together with such treatments. In particular, the present invention is, contrary to DeLack et al.”
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).
If the Applicant truly believes that the instant invention is surprisingly effective, the Applicant is invited to provide further discussion to this effect (e.g. comparison to clearly showcase said properties).

New Rejections
Claim Objections
Claim 49 is objected to because of the following informalities:  the claim makes use of the term “myelin sheets”.  Said term is not supported by the instant disclosure nor is it a term of art. In fact, the word “sheet” is completely absent from the instant disclosure.
The Examiner believes this is an inadvertent typo, and was intended to be the common term of art “myelin sheath”.  This is due, in part, to the extensive use of said term in the instant disclosure.
Further, if the term myelin sheets were actually intended, this would engender a written description rejection for lack of support, and it is unlikely this was the goad of the amendment.
Appropriate correction is required.
For the sake of examination, the Examiner will interpret the term as “myelin sheath”.  

Conclusion
Claims 1-25 and 28 are cancelled.  Claims 38 and 40-45 are withdrawn.  Claim 49 is objected to.  Claims 26, 27, 29-37, 39, and 46-49 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627